Case 7:18-cr-00077-VB Document 57 Filed 08/10/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee i a ee we tt We Ow eee ~ --X . I
UNITED STATES OF AMERICA, .
ORDER
Vv.
ADRIAN BRADSHAW, 18 CR 77 (VB)
Defendant.
rey - -——-5 popererny —— xX

 

Briccetti, J.:

 

On July 13, 2020, the Court denied defendant Adrian Bradshaw’s motion pursuant to
18 U.S.C. § 3582(c)(1)(A)(i) to reduce his term of imprisonment to time served. (Doc. #53
(“Memorandum Opinion and Order”)). That day, the Court received from defendant a reply,
dated July 9, 2020, in further support of his motion and in response to the government’s
opposition. (See Doc. #54).

By Order dated July 16, 2020, the Court noted that it had carefully reviewed the
Memorandum Opinion and Order as well as defendant’s reply, and that there was nothing in
defendant’s reply that would have changed the Court’s decision to deny defendant’s motion.
(Doc. #55).

In a submission dated July 30, 2020, defendant requests that the Court reconsider its
denial of defendant’s motion to reduce his term of imprisonment. (Doc. #56).

The Court has carefully reviewed its Memorandum Opinion and Order, its July 16, 2020,
Order, and all of the parties’ submissions, including defendant’s motion for reconsideration.
Having done so, the Court concludes it did not overlook facts or precedent that might have
altered its decision to deny defendant’s motion to reduce his term of imprisonment. Simply put,
defendant has not demonstrated “extraordinary and compelling reasons” to warrant early

termination of his lawfully imposed prison sentence, taking into account his medical history, the

1
Case 7:18-cr-00077-VB Document 57 Filed 08/10/20 Page 2 of 2

seriousness of his criminal conduct, and the need for the sentence imposed to promote respect for
the law, provide just punishment, and afford adequate deterrence.

Accordingly, the motion for reconsideration is DENIED.

Chambers will mail a copy of this Order to defendant at the following address:

Adrian Bradshaw

Reg. No. 79929-054

FCI Fairton

Federal Correctional Institution
P.O. Box 420

Fairton, NJ 08320

Dated: August 10, 2020
White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 
